105 N.J. Super. 164 (1969)
251 A.2d 460
ELIZABETH A. SALSMAN (FORMERLY ELIZABETH A. ODGERS), INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF ARTHUR J. ODGERS, DECEASED, PLAINTIFF-RESPONDENT,
v.
NATIONAL COMMUNITY BANK OF RUTHERFORD, A BANKING CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-APPELLANT,
v.
HAROLD BRESLOW AND THE FIDELITY AND CASUALTY COMPANY OF NEW YORK, THIRD PARTY DEFENDANTS.
Superior Court of New Jersey, Appellate Division.
Argued March 10, 1969.
Decided March 19, 1969.
Before Judges SULLIVAN, FOLEY and LEWIS.
Mr. William R. Morrison argued the cause for appellant (Messrs. Morrison, Lloyd & Griggs, attorneys).
Mr. John R. Weigel argued the cause for respondent (Messrs. James L.R. Lafferty and James L. McKeon, Jr. of counsel; Messrs. Lafferty, Rowe, McMahon & McKeon, attorneys).
*165 PER CURIAM.
The judgment herein is affirmed substantially for the reasons expressed by Judge Botter in his opinion reported at 102 N.J. Super. 482 (Law Div. 1968).
Affirmed.